The Chancellor.
The complainant seeks a divorce, but the case made by the bill and established in evidence is not within the jurisdiction of the court.
The complainant resided in this state from, November., *2811850, till June, 1854, when she was abandoned by her husband. Since then she has resided in Vermont. She was not an inhabitant of this state at the time of filing her bill, nor has she been a resident of this state during the continuance of the desertion complained of.
The bill must be dismissed.